      Case 2:20-cv-00658-DWL Document 101 Filed 04/17/20 Page 1 of 6




 1    Israel G. Torres (#020303)
      James E. Barton II (#023888)
 2    Jacqueline Mendez Soto (#022597)
 3    TORRES LAW GROUP, PLLC
      2239 West Baseline Road
 4    Tempe, Arizona 85283
 5    (480) 588-6120
      James@TheTorresFirm.com
 6    Jacqueline@TheTorresFirm.com
 7    Attorneys for Plaintiff

 8
                              UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
11
12   Arizonans for Fair Elections (AZAN),         Case No.: 2:20-cv-00658-DWL
     et al;
13
                          Plaintiffs,
14
            v.                                    PLAINTIFFS’ OPPOSITION TO
15                                                THE STATE’S CONDITIONAL
16   Katie Hobbs, Arizona Secretary of               MOTION TO CERTIFY
     State, et al,
17
18                        Defendants.

19
            Plaintiffs oppose the Intervenor’s request that the Court certify questions
20
21   concerning the interpretation of Arizona’s Constitution to the Arizona Supreme Court.

22   The Plaintiffs have not challenged Article IV, Part 1, Section 1(9). The Court does not
23
     need to rule on the application of this section to the E-Qual system. Intervenor and the
24
25   several Amici are wrong in claiming that it is necessary to challenge this section.

26          Intervenor is fully aware that but for recent changes to Arizona’s Title 19,
27
     substantial compliance, not strict compliance, applies to the requirements for gathering
28
      Case 2:20-cv-00658-DWL Document 101 Filed 04/17/20 Page 2 of 6




 1   initiative signatures. “Accordingly, in the context of the formal requirements for

 2   initiatives, substantial compliance means that the petition as circulated fulfills the purpose
 3
     of the relevant statutory or constitutional requirements, despite a lack of strict or technical
 4
 5   compliance.” Feldmeier v. Watson, 211 Ariz. 444, 447, ¶ 14, 123 P.3d 180, 183 (2005)

 6   (gathering cases).    The Arizona Constitution does not explicitly require in-person
 7
     signature gathering. Ariz. Const. art. IV, Pt. 1 § 1. Title 19, however, requires that
 8
     “[c]onstitutional and statutory requirements for statewide initiative measures must be
 9
10   strictly construed and persons using the initiative process must strictly comply with those
11   constitutional and statutory requirements.” A.R.S. § 19-102.01(A). This statute was
12
     enacted in 2017 to reverse the well-established case law of substantial compliance. 2017
13
14   Ariz. Legis. Serv. Ch. 151 (H.B. 2244).

15          The Court does not need to rule on the application of Arizona’s Constitution to E-
16
     Qual to decide this case. Nor have Plaintiffs asked it to do so. The question need not be
17
18   certified to the Arizona Supreme Court. For these same reasons, the Court does not need

19   to address the State’s request for certification of its severability question.
20
            For the foregoing reasons, Plaintiffs ask that this Court deny the State’s motion.
21
            RESPECTFULLLY SUBMITTED this 17th day of April, 2020
22
23                                                      /s/James E. Barton II
                                                        TORRES LAW GROUP, PLLC
24                                                      James E. Barton II
25                                                      Jacqueline Mendez Soto
                                                        Attorneys for Plaintiffs
26
27
28



                                                    2
      Case 2:20-cv-00658-DWL Document 101 Filed 04/17/20 Page 3 of 6




 1
                                 CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on April 17, 2020 I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing, and transmitted a
 4   copy to the follow parties via email.
 5
     Roy Herrera
 6   Daniel A. Arellano
 7   Ballard Spahr LLP
     1 East Washington Street, Suite 2300
 8   Phoenix, Arizona 85004
     (602) 798-5400
 9
     herrerar@ballardspahr.com
10   arellanod@ballardspahr.com
     andrewsj@ballardsparh.com
11
     Attorneys for Katie Hobbs, Secretary of State
12
     Joseph Young
13   Apache County Attorney’s Office
14   Post Office Box 637
     St. Johns, Arizona 85936
15   (928) 337-7560
16   JYoung@Apachelaw.net
     Attorney for Defendant Edison Wauneka, Apache County Recorder
17
18   Britt W. Hanson
     Christine J. Roberts
19   Cochise County Attorney
20   Post Office Drawer CA
     Bisbee, Arizona 85603
21   (520) 432-8700
     CVAttmeo@cochise.az.gov
22
     Bhanson@cochise.az.gov
23   Attorneys for Defendant David Stevens, Cochise County Recorder
24
     Rose M. Winkeler
25   Coconino County Attorney
     110 East Cherry Avenue
26   Flagstaff, Arizona 86001
27   (928) 679-8200
     rwinkeler@coconino.az.gov
28   Attorney for Defendant Patty Hansen, Coconino County Recorder
      Case 2:20-cv-00658-DWL Document 101 Filed 04/17/20 Page 4 of 6




 1
     Jeff Dalton
 2   Gila County Attorney’s Office
 3   1400 East Ash Street
     Globe, Arizona 85501
 4   (928-402-8630
 5   jdalton@gilacountyaz.gov
     Attorney for Sadie Jo Bingham Gila County Defendants
 6
     Kenneth Angle
 7
     Graham County Attorney’s Office
 8   800 West Main Street
     Safford, Arizona 85546
 9
     (928) 428-3620
10   kangle@graham.az.gov
     Attorney for Wendy John, Graham County Recorder
11
12   Jeremy Ford
     Greenlee County Attorney’s Office
13   Post Office Box 1717
14   Clifton, Arizona 85533
     (928) 865-2072
15   jford@co.greenlee.az.us
16   Attorney for Sharie Milheiro, Greenlee County Recorder

17   Tony Rogers
18   La Paz County Attorney’s Office
     1320 Kofa Avenue
19   Parker Arizona 85344
     (928) 669-6118
20
     trogers@lapazcountyaz.org
21   Attorney for Defendant Richard Garcia, La Paz County Recorder
22
     Joseph E. La Rue
23   Joseph Branco
     Maricopa County Attorney’s Office
24   Civil Services Division
25   222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
26   (602) 506-8541
27   laruej@mcao.maricopa.gov
     branco@mcao.maricopa.gov
28   Attorneys for Adrian Fontes, Maricopa County Recorder


                                               2
      Case 2:20-cv-00658-DWL Document 101 Filed 04/17/20 Page 5 of 6




 1
     Jeffrey B. Haws
 2   Mohave County Attorney’s Office
 3   315 North 4th Street
     Post Office Box 7000
 4   Kingman, Arizona 86402
 5   (928) 753-0770
     Jeff.Haws@mohavecounty.us
 6   Attorney for Defendant Kristi Blair, Mohave County Recorder
 7
     Brad Carlyon
 8   Jason S. Moore
     Navajo County Attorney’s Office
 9
     Post Office Box 668
10   Holbrook, AZ 86025
     (928) 524-4026
11   Jason.moore@navajocountyaz.gov
12   Attorneys for Doris Clark, Navajo County Recorder
13   Daniel Jurkowitz
14   Pima County Attorney’s Office, Civil Division
     32 North Stonve Avenue, Suite 2100
15   Tucson, Arizona 85701
16   (520) 724-5700
     Daniel.jurkowitz@pcao.pima.gov
17   Attorney for Defendant F. Ann Rodriguez, Pima County Recorder
18
     Kent Volkmer
19   Craig Cameron
     Pinal County Attorney
20
     Post Office Box 887
21   Florence, AZ 85132
     (520) 866-6466
22
     Craig.cameron@pinalcountyaz.gov
23   Attorneys for Defendant Virginia Ross, Pima County Recorder
24   Kimberly Hunley
25   Santa Cruz County Attorney’s Office
     2150 North Congress Drive, #201
26   Nogales, Arizona 85621
27   (520) 375-7780
     khunley@santacruzcountyaz.gov
28   Attorney for Defendant Suzanne Sainz, Santa Cruz County Recorder


                                               3
      Case 2:20-cv-00658-DWL Document 101 Filed 04/17/20 Page 6 of 6




 1
     Thomas M. Stoxen
 2   Yavapai County Attorney’s Office
 3   255 East Gurley Street
     Prescott, Arizona 86301
 4   (928) 777-7143
 5   Thomas.Stoxen@yavapai.us
     Attorney for Defendant Yavapai County Recorder
 6
     William J. Kerekes
 7
     Office of the Yuma County Attorney
 8   250 West Second Street, Suite G
     Yuma, Arizona 85364
 9
     (928) 817-4300
10   YCAttyCivil@yumacountyaz.gov
     Bill.Kerekes@yumacountyaz.gov
11   Attorney for Defendant Robyn Pouquette, Yuma County Recorder
12
13                                                /s/ Monse Vejar
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              4
